Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of January 5, 2010, by and between ITRACKR, INC. (the “Company”), and RAMESH
ANAND (“Executive”). The Company and Executive are hereinafter collectively
referred to as the “Parties,” and individually referred to as a “Party.”

RECITALS

A. The Company is desirous of engaging the services of Executive as Interim
Chief Executive Officer (“Interim CEO”) of the Company, on the terms and
conditions set forth in this Agreement; and

B. Executive is desirous of accepting such interim employment, title, and
attendant responsibilities on the terms and conditions set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing promises and the mutual covenants herein
contained, and for other good and valuable consideration, the Parties, intending
to be legally bound, agree as follows:

 

I. EMPLOYMENT.

A. The Company hereby employs Executive as Interim CEO, and Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement, effective as of January 5, 2010 (the “Hire Date”).

B. Executive shall do and perform all services, acts, or things necessary or
advisable to manage and conduct the business of the Company which are normally
associated with the position of CEO. However, at all times during his
employment, Executive shall be subject to the direction and policies from time
to time established by the Board of Directors (the “Board”).

C. The Company’s employment of Executive as Interim CEO shall commence on
January 5, 2010 and shall continue for an indefinite period of time to be
determined at the sole discretion of the Board (the “Interim Period”). The
Parties understand and agree that upon the conclusion of the Interim Period,
Executive shall remain employed with the Company on a part-time basis in a
position to be determined by the Board. Executive’s compensation as a part-time
employee shall be a pro-rata portion of his compensation as Interim CEO, to be
calculated based on the percentage of time that Executive devotes to the Company
in the part-time position as determined and agreed to by Executive and the
Board. Notwithstanding anything herein to the contrary, the Parties agree
Executive is an at-will employee and either Party may terminate Executive’s
employment under this Agreement at any time, with or without cause.

D. As Interim CEO, Executive shall be permitted to perform the services he is
required to perform pursuant to this Agreement at whatever location he elects,
including his residence at 16301 Via Venetia East, Delray Beach FL 33484
provided, however, that the Company may from time to time require Executive to
travel temporarily to other locations in connection with the Company’s business.



--------------------------------------------------------------------------------

II. LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

A. During his employment by the Company, Executive shall devote his full
business energies, interest, abilities and productive time to the proper and
efficient performance of his duties under this Agreement.

B. During his employment by the Company, Executive shall not engage in
competition with the Company, either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any phase of the business of
developing, manufacturing and marketing of products which are in the same field
of use or which otherwise compete with the products or proposed products of the
Company.

 

III. COMPENSATION OF EXECUTIVE.

A. In lieu of cash salary, the Company shall grant Executive an option to
purchase Two Hundred and Fifty Thousand (250,000) fully vested shares of the
Company’s common stock at an exercise price of $0.25 and a life of five years. A
copy of the Nonstatutory Option Agreement is attached hereto as Exhibit A.

B. In the case that the Company and Executive amend this agreement to allow for
compensation payments in cash, all of Executive’s compensation shall be subject
to customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

C. As Interim CEO, Executive shall be entitled to four (4) weeks of paid
vacation in each twelve (12) month period during Executive’s employment
hereunder which shall accrue on a monthly basis during Executives employment
hereunder.

D. As Interim CEO, Executive shall, in the discretion of the Board and in
accordance with Company policy, be eligible to participate in benefits under any
employee benefit plan or arrangement made available by the Company now or in the
future to its executives and its employees.

E. As Interim CEO, Executive’s performance shall be reviewed by the Board on a
periodic basis (not less than once each fiscal year) and the Board may, in its
sole discretion, award such bonuses to Executive as shall be appropriate or
desirable based on Executive’s performance. The Company agrees that Executive
shall be reviewed within twelve (12) months of commencing employment hereunder.

 

IV. CONFIDENTIAL INFORMATION; NONSOLICITATION.

A. Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not old
and generally known in the trade, and which gives the Company an advantage over
its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information, and business and financial
information relating to the business, products, practices and techniques of the
Company, (hereinafter referred to as “Confidential Information”). Executive will
at all times regard and preserve as confidential such Confidential Information
obtained by Executive from whatever source and will not, either during his
employment with the Company or thereafter, publish or disclose any part of such
Confidential Information in any manner at any time, or use the same except on
behalf of the Company, without the prior written consent of the Company.



--------------------------------------------------------------------------------

As a condition of this Agreement, Executive will sign and return a copy of the
Company’s Proprietary Information and Inventions Agreement, attached as Exhibit
B.

 

V. ASSIGNMENT AND BINDING EFFECT.

A. This Agreement shall be binding upon and inure to the benefit of Executive
and Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of Executive’s duties under this Agreement, neither this Agreement nor
any rights or obligations under this Agreement shall be assignable by Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors, assigns and legal representatives.

 

VI. NOTICES.

A. All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

  1. If to the Company:

iTrackr, Inc.

 

     

 

     

Fax:

     

Attn: Chairman of the Board of Directors

 

  2. If to Executive:

Ramesh Anand

16301 Via Venetia East

Delray Beach, FL 33484

email: RAMESH_ANAND@hotmail.com

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.

 

VII. CHOICE OF LAW.

A. This Agreement is made in Boca Raton, Florida. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida.



--------------------------------------------------------------------------------

VIII. INTEGRATION.

A. This Agreement contains the complete, final and exclusive agreement of the
Parties relating to the subject matter of this Agreement, and supersedes all
prior oral and written employment agreements or arrangements between the
Parties.

 

IX. AMENDMENT.

A. This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

X. WAIVER.

A. No term, covenant or condition of this Agreement or any breach thereof shall
be deemed waived, except with the written consent of the Party against whom the
wavier in claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

XI. SEVERABILITY.

A. The finding by a court of competent jurisdiction of the unenforceablity,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the parties’ intention with respect to the invalid or
unenforceable term or provision.

 

XII. INTERPRETATION; CONSTRUCTION.

A. The headings set forth in this Agreement are for convenience of reference
only and shall not be used in interpreting this Agreement. This Agreement has
been drafted by legal counsel representing the Company, but Executive has been
encouraged, and has consulted with, his own independent counsel and tax advisors
with respect to the terms of this Agreement. The Parties acknowledge that each
Party and its counsel has reviewed and revised, or had an opportunity to review
and revise, this Agreement, and the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

 

XIII. REPRESENTATIONS AND WARRANTIES.

A. Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.

 

XIV. COUNTERPARTS.

A. This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date fist
above written.

 



--------------------------------------------------------------------------------

Dated:                          THE COMPANY:       ITRACKR, INC.       By:  

/s/ John Rizzo

      Its:  

Chairman of the Board

Dated: 1/11/2010     EXECUTIVE:    

/s/ Ramesh Anand

    Ramesh Anand